Exhibit 10.1

Execution Version

ROOK SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”) is entered into as of April 9, 2017,
by and among Swift Transportation Company, a Delaware corporation (“Bishop”),
and the Persons whose names are set forth on the signature pages hereto under
the caption “Stockholders” (each individually a “Stockholder” and, collectively,
the “Stockholders”).

W I T N E S S E T H:

WHEREAS, as of the date of this Agreement, each Stockholder owns the number of
shares of common stock, par value $0.01 per share (the “Rook Common Stock”), of
Knight Transportation, Inc., an Arizona corporation (“Rook”), set forth opposite
such Stockholder’s name on Schedule A attached hereto;

WHEREAS, concurrently herewith, Bishop, Bishop Merger Sub, Inc., an Arizona
corporation and a wholly owned Subsidiary of Bishop (“Merger Sub”), and Rook are
entering into an Agreement and Plan of Merger, dated as of this date (the
“Merger Agreement”), pursuant to which the parties thereto have agreed to effect
a business combination by means of (i) an amendment and restatement of the
certificate of incorporation of Bishop (the “Charter Amendment”) pursuant to
which, among other things, Bishop’s corporate name will change to “Knight-Swift
Transportation Holdings Inc.” and each issued and outstanding share of Bishop
Common Stock and each issued and outstanding Bishop Class B Common Stock will be
treated as set forth therein; and (ii) a subsequent merger of Merger Sub with
and into Rook (the “Merger”) in accordance with the terms of the Merger
Agreement pursuant to which Rook will survive as a wholly owned subsidiary of
Bishop and, except as set forth therein, each issued and outstanding share of
Rook Common Stock will be converted into the right to receive one (1) share of
Bishop Common Stock, all on the terms and subject to the conditions set forth in
the Merger Agreement; and

WHEREAS, as a condition to the willingness of Bishop to enter into the Merger
Agreement, and as an inducement and in consideration therefor, Bishop has
required that the Stockholders agree, and the Stockholders have agreed, to enter
into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.1    Defined Terms. For purposes of this Agreement, terms used in this
Agreement that are defined in the Merger Agreement but not in this Agreement
shall have the respective meanings ascribed to them in the Merger Agreement.

SECTION 1.2    Other Definitions. For purposes of this Agreement:



--------------------------------------------------------------------------------

(a)    “Immediate Family” means lineal descendants (whether by blood, adoption
or marriage), ancestral forebears, current and former spouses, and persons
related by blood, adoption or marriage to any of the foregoing.

(b)    “Order” means any Law, injunction, ruling, decree, award, judgment or
similar order (whether temporary, preliminary or permanent) enacted, issued,
promulgated, enforced or entered by any court or Governmental Entity.

(c)    “owned” means direct or indirect ownership, beneficial ownership (within
the meaning of the Exchange Act) or any right to acquire ownership or beneficial
ownership.

(d)    “Owned Shares” means all of the shares of Rook Common Stock owned by such
Stockholder as of the date of this Agreement in the manner set forth on Schedule
A, including, where applicable, Rook Common Stock underlying Rook Equity Awards
(whether issued or issuable).

(e)    “Permitted Transactions” means any amendment, waiver, or refinancing of
any Specified Pledging Transaction to the extent reasonably necessary to
(i) permit such arrangements to continue after the consummation of the Merger
and the transactions to be carried out in connection therewith; or (ii) prevent
any Stockholder from incurring any liability for disgorgement of “short-swing”
profits under Section 16(b) of the Exchange Act and the rules promulgated
thereunder; provided that no such amendment, waiver or refinancing shall
constitute a Permitted Transaction unless the Stockholders will continue after
such amendment, waiver or refinancing to have the power to vote the shares of
Rook Common Stock subject to such Specified Pledging Transaction to the same
extent as they do as of the date of this Agreement. Each Stockholder shall, and
shall cause each Specified Entity (as applicable) to, notify Bishop of, and
provide Bishop with such information and documentation as Bishop shall
reasonably request regarding, any potential Permitted Transaction a reasonable
time prior to entering into such transaction.

(f)    “Permitted Transferee” means any Rook Entity or any charitable foundation
or organization, in each case only if such parties agree to be bound by the
terms of this Agreement.

(g)    “Rook Acquisition Proposal” means an Acquisition Proposal with respect to
Rook.

(h)    “Rook Entity” means any trust for the benefit of the Stockholders or any
members of Stockholders’ Immediate Family and any other entity in which the
Stockholders or any members of Stockholders’ Immediate Family separately or
collectively hold all of the outstanding equity interests.

(i)    “Specified Pledging Transaction” means any hedging or pledging
arrangement of any Stockholder described on Schedule A.

(j)    “Transfer” means sell, transfer, assign, subject to a Lien, pledge,
encumber or otherwise dispose, whether directly or indirectly, including through
swap, derivative or hedging transactions or otherwise.

 

2



--------------------------------------------------------------------------------

(k)    “Voting Period” means the period from and including the date of this
Agreement through and including the earliest to occur of (i) the effectiveness
of the Merger and (ii) the termination of the Merger Agreement in accordance
with its terms.

ARTICLE 2

VOTING AGREEMENT AND IRREVOCABLE PROXY

SECTION 2.1    Agreement to Vote.

(a)    Each Stockholder hereby agrees that, during the Voting Period, (x) such
Stockholder shall take all such actions as may be required to cause all Owned
Shares owned by such Stockholder to be voted in favor of the Merger Agreement,
the Plan of Merger and the transactions contemplated by the Merger Agreement,
including the Charter Amendment (as the components thereof may be combined or
separately required to be proposed or presented), if applicable, at any meeting
of the stockholders of Rook in connection with the Merger Agreement, the Plan of
Merger or the other transactions contemplated by the Merger Agreement and
(y) such Stockholder shall take all such actions as may be required to cause
each Owned Share owned by such Stockholder to be present, in person or by proxy,
at any meeting of the stockholders of Rook in connection with the Merger
Agreement, the Plan of Merger or the transactions contemplated by the Merger
Agreement, including in connection with the approval of all or any component of
the Charter Amendment for the purposes of determining the presence of a quorum
and voted in accordance with the preceding clause (x) at such meetings
(including at any adjournments or postponements thereof).

(b)    Subject to Section 3.2 hereof, each Stockholder hereby agrees that,
during the Voting Period, such Stockholder shall vote or execute consents, as
applicable, with respect to the Owned Shares owned by such Stockholder as of the
applicable record date (or cause to be voted or a consent to be executed with
respect to the Owned Shares owned by such Stockholder as of the applicable
record date) against each of the matters set forth in clauses (i), (ii), (iii)
and (iv) below at any meeting (or any adjournment or postponement thereof) of,
or in connection with any proposed action by written consent of, the holders of
Rook Common Stock at or in connection with which any of the holders vote or
execute consents with respect to any of the following matters:

(i)    any merger or similar agreement or merger (other than the Merger
Agreement, the Merger or any business combination or transaction with Bishop or
any of its affiliates), consolidation, combination, sale of substantial assets,
reorganization, recapitalization, dissolution, liquidation or winding up of or
by Rook or any of its Subsidiaries or any other business combination involving
Rook or any of its Subsidiaries;

(ii)    any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach in any respect of any covenant, representation or
warranty or any other obligation or agreement of Rook contained in the Merger
Agreement or of such Stockholder contained in this Agreement;

(iii)    any action, proposal, transaction or agreement involving Rook or any of
its Subsidiaries that would reasonably be expected to prevent, impede,
frustrate, interfere with,

 

3



--------------------------------------------------------------------------------

delay, postpone or adversely affect the Merger and the other transactions
contemplated by the Merger Agreement, in contravention of the terms and
conditions set forth in the Merger Agreement; and

(iv)    any Rook Acquisition Proposal made prior to the termination of the
Merger Agreement.

(c)    Any vote required to be cast or consent required to be executed pursuant
to this Section 2.1 shall be cast or executed in accordance with the applicable
procedures relating thereto so as to ensure that the Owned Shares owned by each
Stockholder are duly counted for purposes of determining that a quorum is
present (if applicable) and for purposes of recording the results of that vote
or consent. Nothing contained in this Agreement shall require any Stockholder to
vote or execute any consent with respect to any Rook Common Stock (i) issuable
in connection with a Rook Equity Award but not yet issued prior to the
applicable record date for the applicable vote or consent or (ii) which a
Stockholder or its Affiliate has the right to acquire pursuant to a sale and
repurchase agreement but which such Stockholder or its Affiliate has not
acquired and does not have the right to vote prior to the applicable record date
for the applicable vote or consent.

SECTION 2.2    Grant of Irrevocable Proxy. Each Stockholder hereby irrevocably
appoints Bishop and any designee of Bishop, and each of them individually, as
such Stockholder’s proxy and attorney-in-fact, with full power of substitution
and resubstitution, to vote or execute consents during the Voting Period, with
respect to the Owned Shares owned by such Stockholder as of the applicable
record date, in each case solely to the extent and in the manner specified in
Section 2.1. This proxy is given to secure the performance of the duties of such
Stockholder under this Agreement. Such Stockholder shall not directly or
indirectly grant any Person any proxy (revocable or irrevocable), power of
attorney or other authorization with respect to any of such Stockholder’s Owned
Shares that is inconsistent with Sections 2.1 and 2.2; provided, that the
foregoing shall not be deemed to prohibit customary powers of attorney contained
in security or pledge agreements that support any Specified Pledging Transaction
and grant the secured party a proxy, power of attorney, or similar rights in
connection with a foreclosure or similar exercise of remedies thereunder.

SECTION 2.3    Nature of Irrevocable Proxy. The proxy and power of attorney
granted pursuant to Section 2.2 by each Stockholder shall be irrevocable during
the Voting Period, shall be deemed to be coupled with an interest sufficient in
law to support an irrevocable proxy and shall revoke any and all prior proxies
granted by such Stockholder with regard to such Stockholder’s Owned Shares and
such Stockholder acknowledges that the proxy constitutes an inducement for Rook,
Bishop and Merger Sub to enter into the Merger Agreement. The power of attorney
granted by each Stockholder is a durable power of attorney and shall survive the
bankruptcy, dissolution, death or incapacity of such Stockholder. The proxy and
power of attorney granted hereunder shall terminate only upon the expiration of
the Voting Period.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

COVENANTS

SECTION 3.1    Voting Period Restrictions. Except for Permitted Transactions,
each Stockholder agrees that such Stockholder shall not, during the Voting
Period:

(a)    Transfer any or all of such Stockholder’s Owned Shares or any interest
therein, or any economic or voting rights with respect thereto (including any
rights decoupled from the underlying securities) or enter into any contract,
option or other arrangement or understanding with respect thereto (including any
voting trust or agreement and the granting of any proxy), other than with the
prior written consent of Bishop; provided that the foregoing shall not prevent
(i) the Transfer of Owned Shares upon the death of such Stockholder pursuant to
the terms of any trust or will of such Stockholder or by the laws of intestate
succession, but only if, and any such Transfer shall be void unless, the
transferee executes and delivers to Bishop an agreement to be bound by the terms
of this Agreement to the same extent as such Stockholder, (ii) the Transfer of
Owned Shares to a Permitted Transferee, (iii) any purported Transfer of Owned
Shares in connection with the cashless exercise or cashless settlement of any
Rook Equity Award or (iv) a Transfer by a secured party exercising its remedies
upon default under any Specified Pledging Transaction; or

(b)    acquire, offer or propose to acquire or agree to acquire, directly or
indirectly, whether by purchase, take-over bid, tender or exchange offer,
through the acquisition of control of another person, by joining a partnership,
limited partnership, syndicate or other group (including any group of persons
that would be treated as a single “person” under Section 13(d) of the Exchange
Act), through swap or hedging transactions or otherwise, any additional
securities (or options, rights or warrants to purchase, securities convertible
into or exchangeable for, or securities the value of which is determined
substantial part based on the value of, such securities) of Rook or Bishop
(other than the acquisition of Rook Equity Awards granted to such Stockholder or
the acquisition of shares of Rook Common Stock upon the exercise or settlement
of a Rook Equity Award).

SECTION 3.2    No Shop Obligations of Each Stockholder.

(a)    From the date of this Agreement until the earlier of Effective Time or
the termination of this Agreement in accordance with its terms, each Stockholder
agrees that such Stockholder and its, his or her controlled Affiliates
(excluding Rook and its Subsidiaries) shall not, and shall not authorize or
permit any of its, his or her or their respective Representatives to, directly
or indirectly, (i) solicit, initiate or knowingly encourage, induce or
facilitate any Rook Acquisition Proposal or any inquiry, proposal or offer that
may reasonably be expected to lead to a Rook Acquisition Proposal, (ii) furnish
any nonpublic information regarding Rook or any of its Subsidiaries or afford
access to the business, properties, assets, books or records of Rook or any of
its Subsidiaries to, or otherwise cooperate in any way with, any Person that is
reasonably expected to make, or is otherwise seeking to make, or has made, a
Rook Acquisition Proposal, or (iii) participate in any discussions (provided,
however, a Stockholder may refer Persons to the filings with the SEC to which
this Agreement is filed as an exhibit) or negotiations with any Person regarding
a Rook Acquisition Proposal. Notwithstanding the foregoing, to the extent that
Rook is permitted to engage in any of the foregoing activities pursuant to
Section 5.2(b) of the

 

5



--------------------------------------------------------------------------------

Merger Agreement, each Stockholder, its, his or her controlled Affiliates and
its, his or her or their respective Representatives may (A) participate in such
activities, provided that such action by such Stockholder, its, his or her
controlled Affiliates and its, his or her or their respective Representatives
would be permitted to be taken by Rook pursuant to Section 5.2(b) of the Merger
Agreement and (B) engage in discussions regarding the potential terms of any
voting, stockholders, employment or consulting agreement (or other similar
agreements) with any Person that has made a Rook Acquisition Proposal.

(b)    In addition, each Stockholder shall promptly (but in any event within one
Business Day) advise Bishop of any Rook Acquisition Proposal received by such
Stockholder or any of its, his or her controlled Affiliates (excluding Rook and
its Subsidiaries), the material terms and conditions of any such Rook
Acquisition Proposal (including any material changes thereto) and the identity
of the Person making any such Rook Acquisition Proposal.

SECTION 3.3    General Covenants. Each Stockholder agrees that such Stockholder
and its, his or her controlled Affiliates (excluding Bishop and its
Subsidiaries) shall not: (a) enter into any agreement, commitment, letter of
intent, agreement in principle, or understanding with any Person or take any
other action that violates or conflicts with or would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, such Stockholder’s representations, warranties, covenants and
obligations under this Agreement; or (b) take any action that could restrict or
otherwise affect such Stockholder’s legal power, authority and right to comply
with and perform such Stockholder’s covenants and obligations under this
Agreement.

SECTION 3.4    Stockholders’ Capacity. Bishop acknowledges that no Stockholder
is making any agreement or understanding herein on behalf of Rook or any of its
Subsidiaries or in such Stockholder’s capacity as a director or officer of Rook
and that each Stockholder is executing this agreement solely in such
Stockholder’s capacity as the direct or indirect owner of Rook Common Stock and
nothing herein shall limit or affect any actions taken by such Stockholder in
such Stockholder’s capacity as a director or officer of Rook.

SECTION 3.5    Stop Transfer; Changes in Owned Shares. Each Stockholder agrees
that (a) this Agreement and the obligations hereunder shall attach to its Owned
Shares and shall be binding upon any Person to which legal or beneficial
ownership of such Owned Shares shall pass, whether by operation of law or
otherwise, including its successors or assigns and (b) other than as permitted
by this Agreement, such Stockholder shall not request that Rook register the
Transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any or all of its Owned Shares; provided, that nothing herein shall
prohibit or otherwise restrict a Transfer by a secured party exercising its
remedies upon default under any Specified Pledging Transaction. Notwithstanding
any Transfer, such Stockholder shall remain liable for the performance of all of
its obligations under this Agreement.

SECTION 3.6    Further Assurances. From time to time and without additional
consideration, each party hereto shall take such further actions, as another
party hereto may reasonably request for the purpose of carrying out and
furthering the intent of this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder hereby represents and warrants to Bishop as follows:

SECTION 4.1    Authorization. Such Stockholder has all power and authority (or
legal capacity in the case of an individual) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
executed and delivered by such Stockholder and, assuming it has been duly and
validly authorized, executed and delivered by Bishop, constitutes a legal, valid
and binding obligation of such Stockholder, enforceable against such Stockholder
in accordance with its terms, except to the extent that enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditor’s rights generally, and (ii) general principles of equity.

SECTION 4.2    Ownership of Shares. As of the date hereof, the Owned Shares of
such Stockholder are listed on Schedule A attached hereto. Except as described
in the Forms 3, 4, or 5 filed by such Stockholder with the SEC on or prior to
the date hereof, or as otherwise disclosed to Bishop in writing on or prior to
the date hereof, such Stockholder is the sole record and beneficial owner, free
and clear of all Liens and all voting agreements and commitments of every kind,
of all of the Owned Shares (including the Owned Shares underlying such
Stockholder’s Rook Equity Awards) listed opposite such Stockholder’s name on
Schedule A hereto and has the sole power to vote (or cause to be voted) and to
dispose of (or cause to be disposed of) such Owned Shares without restriction
and no proxies through and including the date hereof have been given in respect
of any or all of such Owned Shares (including the Owned Shares underlying such
Stockholder’s Rook Equity Awards) other than proxies which have been validly
revoked prior to the date hereof.

SECTION 4.3    No Conflicts. Except for a filing of an amendment to a Schedule
13D and a filing of a Form 4 to the extent required by the Exchange Act, (i) no
filing with any Governmental Entity, and no authorization, consent or approval
of any other Person is necessary for the execution of this Agreement by such
Stockholder or the performance by such Stockholder of such Stockholder’s
obligations hereunder and (ii) none of the execution and delivery of this
Agreement by such Stockholder, or the performance by such Stockholder of such
Stockholder’s obligations hereunder shall (A) result in, give rise to or
constitute a violation or breach of or a default (or any event which with notice
or lapse of time or both would become a violation, breach or default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on, any of the Owned Shares
pursuant to any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which such
Stockholder is a party or by which such Stockholder or any of such Stockholder’s
Owned Shares are bound, or (B) violate any applicable law, rule, regulation,
order, judgment, or decree applicable to such Stockholder or any of its assets
(including the Owned Shares), except for any of the foregoing as would not
impair such Stockholder’s ability to perform such Stockholder’s obligations
under this Agreement.

SECTION 4.4    Transaction Fee. Such Stockholder has not employed any investment
banker, broker or finder in connection with the transactions contemplated by the

 

7



--------------------------------------------------------------------------------

Merger Agreement who might be entitled to any fee or any commission from Bishop
or Rook or any of their respective Subsidiaries in connection with or upon
consummation of the Merger or any other transaction contemplated by the Merger
Agreement.

SECTION 4.5    Actions and Proceedings. As of the date hereof, there are no
(a) Actions pending or, to the knowledge of such Stockholder, threatened against
such Stockholder or any of its Affiliates or (b) outstanding Orders to which
such Stockholder or any of its assets or Affiliates are subject or bound, in
each case, that would or seek to prevent, materially delay, hinder, impair or
prevent the exercise by Bishop of its rights under this Agreement or the
performance by such Stockholder of its obligations under this Agreement.

SECTION 4.6    Acknowledgement. Such Stockholder understands and acknowledges
that Bishop is entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BISHOP

Bishop hereby represents and warrants to the Stockholders as follows:

SECTION 5.1    Authorization. Bishop has all power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been duly authorized, executed and delivered by Bishop and, assuming it has
been duly and validly executed and delivered by the Stockholders, constitutes a
legal, valid and binding obligation of Bishop, enforceable against it in
accordance with the terms of this Agreement.

SECTION 5.2    No Conflicts. The execution and delivery of this Agreement by
Bishop does not and the performance of this Agreement by Bishop will not
(i) conflict with, result in any violation of, require any consent under or
constitute a default (whether with notice or lapse of time or both) under any
mortgage, bond, indenture, agreement, instrument or obligation to which it is a
party or by which it or any of its properties is bound; (ii) violate any
judgment, order, injunction, decree or award of any court, administrative agency
or other Governmental Entity that is binding on Bishop or any of its properties;
or (iii) constitute a violation by Bishop of any law, regulation, rule or
ordinance applicable to Bishop or any of its assets, in each case, except for
any violation, conflict or consent as would not impair the ability of Bishop to
perform its obligations under this Agreement or to consummate the transactions
contemplated herein on a timely basis.

ARTICLE 6

TERMINATION

This Agreement and all obligations of the parties hereunder shall automatically
terminate upon the earliest to occur of (i) the Effective Time, and (ii) the
termination of the Merger Agreement in accordance with its terms (unless the
Merger Agreement is terminated as a result of breach of this Agreement). Upon
the termination of this Agreement, neither Bishop, Merger Sub nor the
Stockholders shall have any rights or obligations hereunder and this Agreement
shall become null and void and have no effect; provided, that Sections 7.1, and
7.3 through 7.11 shall survive such termination. Notwithstanding the foregoing,
termination of this Agreement shall

 

8



--------------------------------------------------------------------------------

not prevent any party from seeking any remedies (at law or in equity) against
any other party for that party’s breach of any of the terms of this Agreement
prior to the date of termination.

ARTICLE 7

MISCELLANEOUS

SECTION 7.1    Publication. Each Stockholder hereby permits Bishop, Merger Sub
and/or Rook to publish and disclose in press releases, Schedule 13D filings (if
applicable), the Form S-4 and the Joint Proxy Statement/Prospectus (including
all documents and schedules filed with the SEC) and any other disclosures or
filings required by applicable law such Stockholder’s identity and ownership of
shares of Rook Common Stock, the nature of such Stockholder’s commitments,
arrangements and understandings pursuant to this Agreement and/or the text of
this Agreement.

SECTION 7.2    Amendment or Supplement. Subject to applicable Law, this
Agreement may be amended, modified or supplemented by the parties at any time
prior to the Effective Time, whether before or after Rook Stockholder Approval
and/or Bishop Stockholder Approval has been obtained. This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each of the parties in interest at the
time of the amendment.

SECTION 7.3    Specific Performance. Notwithstanding anything herein to the
contrary, the parties agree that irreparable damage for which monetary damages,
even if available, would not be an adequate remedy would occur in the event that
any provision of this Agreement were not performed in accordance with the terms
hereof. Accordingly, the parties acknowledge and agree that each party shall be
entitled to an injunction, specific performance and other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which such
party is entitled at Law or in equity. Each of the parties hereby further waives
(a) any defense in any action for specific performance that a remedy at Law
would be adequate or that an award of specific performance is not an appropriate
remedy for any reason at law or in equity and (b) any requirement under any Law
to post any bond or other security as a prerequisite to obtaining equitable
relief.

SECTION 7.4    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier
(providing written proof of delivery) or (c) on the earlier of confirmed receipt
or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

9



--------------------------------------------------------------------------------

  (a) If to Bishop addressed to it at:

Swift Transportation Company

2200 S. 75th Avenue

Phoenix, Arizona 85043

Attention: General Counsel

Facsimile: (623) 907-7464

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention:  Daniel E. Wolf

                 Michael P. Brueck

                 Claire E. James

Facsimile: (212) 446-4900

 

  (b) If to the Stockholders, addressed to them at:

Knight Transportation, Inc.

20002 North 19th Avenue

Phoenix, Arizona 85027

Fax: (480) 425-3998

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Fried, Frank, Harris, Shriver & Jacobson, LLP

One New York Plaza

New York, New York 10004

Fax: (212) 859-4000

Attention: Philip Richter

provided that any notice received by facsimile transmission or otherwise at the
addressee’s location on any Business Day after 5:00 P.M. (addressee’s local
time) or on any day that is not a Business Day shall be deemed to have been
received at 9:00 A.M. (addressee’s local time) on the next Business Day. Bishop
shall provide the Stockholders with written notice, in accordance with the
foregoing requirements, of any notice it sends or receives under the Merger
Agreement, such notice to be sent simultaneously if sent by Bishop or within one
Business Day of receipt if received by Bishop.

SECTION 7.5    Headings; Titles. Headings and titles of the Articles and
Sections of this Agreement are for the convenience of the parties only, and
shall be given no substantive or interpretative effect whatsoever.

SECTION 7.6    Severability. If any term or other provision of this Agreement is
held by a court of competent jurisdiction or other authority to be invalid,
illegal or incapable of

 

10



--------------------------------------------------------------------------------

being enforced by any rule of Law, or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
and shall in no way be affected, impaired or invalidated. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible and the relevant provision may be given effect to the fullest
extent consistent with applicable Law.

SECTION 7.7    Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to in this Agreement) and any documents
delivered by the parties in connection herewith constitutes the entire
agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings among the parties
with respect to the subject matter hereof.

SECTION 7.8    Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

SECTION 7.9    No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person other than the
parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

SECTION 7.10    No Presumption Against Drafting Party. Each party acknowledges
that each party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

SECTION 7.11    Governing Law and Consent to Jurisdiction. THIS AGREEMENT SHALL
BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND
GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT
REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH
PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION. The parties hereby
irrevocably submit to the personal jurisdiction of the Delaware Court of
Chancery or, if such court shall lack subject matter jurisdiction, the District
of Delaware, solely in respect of the interpretation. Each of the parties agrees
not to commence any action, suit or proceeding relating hereto except in the
courts described above in the State of Delaware, other than actions in any court
of competent jurisdiction to enforce any judgment, decree or award rendered by
any such court in Delaware as described herein. Each of the parties further
agrees that notice as provided in Section 7.4 shall constitute sufficient
service of process and the parties further waive any argument that such

 

11



--------------------------------------------------------------------------------

service is insufficient. However, the foregoing shall not limit the right of a
party to effect service of process on the other party by any other legally
available method. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to deny or defeat personal jurisdiction, by way of motion
or as a defense, counterclaim or otherwise, in any action or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby,
including by asserting (a) any claim that it is not personally subject to the
jurisdiction of such courts in the State of Delaware as described herein for any
reason, (b) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

SECTION 7.12    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

SECTION 7.13    Counterparts; Facsimiles. This Agreement may be executed in two
or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party. This Agreement
may be executed by facsimile signature or by emailed portable document format
(.pdf) file signature and a facsimile or .pdf signature shall constitute an
original for all purposes.

[Signature page follows.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Bishop and the Stockholders have caused this Agreement to be
duly executed as of the day and year first above written.

 

BISHOP: SWIFT TRANSPORTATION COMPANY By:  

/s/ Virginia Henkels

Name:   Virginia Henkels Title:   Executive Vice President, Chief Financial
Officer and Treasurer STOCKHOLDERS:

/s/ Gary J. Knight

GARY J. KNIGHT THE GARY J. KNIGHT REVOCABLE LIVING TRUST DATED MAY 19, 1993, AS
AMENDED By:  

/s/ Gary J. Knight

Name:   Gary J. Knight Title:   Trustee

 

[Rook Support Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE A

OWNED SHARES

 

Stockholder

   OWNED SHARES  

Gary J. Knight

     10,367  

The Gary J. Knight Revocable Living Trust dated May 19, 1993, as amended

     4,834,103  

Shares covered by a stock option granted to Gary J. Knight that is currently
exercisable or that will become exercisable within 60 days of February 28, 2017

     27,500  

Total

     4,871,970  

As of March 17, 2017, Gary J. Knight had pledged as security 1,509,476 of the
shares that he beneficially owns. The number of pledged shares fluctuates based
on the stock price.

 

Schedule A to Rook Support Agreement